Case 19-70190-hdh11 Doc 12 Filed 07/29/19 Entered 07/29/19 17:04:05 Page 1 of 4

 

MUM GCM Loerie um Comer h mit: Met- ton

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF TEXAS

Check if this is an
Case number (if known): _19-70190-11 Chapter __ 11 amended filing

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/19

 

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and
the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-
Individuals, is available.

1. Debtor's name J&D Construction, LLC

2. All other names debtor used
in the last 8 years

Include any assumed names,
trade names and doing
business as names

3. Debtor's federal Employer
Identification Number (EIN) 4. 7 - 3 7 2 8 5 O 3

 

4. Debtor's address Principal place of business Mailing address, if different from principal
place of business

1210 30th Street

 

 

 

 

Number Street Number = Street
P.O, Box
Wichita Falls TX 76302
City State ZIP Code City State ZIP Code

Location of principal assets, if different

 

 

 

 

 

Wichita from principal place of business
County
Number Street
City State ZIP Code
5. Debtor's website (URL)
6. Type of debtor f¥J Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

[1 :~Partnership (excluding LLP)
C1 Other. Specify:

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Debtor J&D Construction, LLC

7.

Case 19-70190-hdh11 Doc 12 Filed 07/29/19 Entered 07/29/19 17:04:05 Page 2 of 4

Describe debtor’s business

Under which chapter of the
Bankruptcy Code is the
debtor filing?

Were prior bankruptcy

cases filed by or against
the debtor within the last 8

years?

If more than 2 cases, attach a

separate list.

Official Form 201

Case number (if known) _19-70190-11

Check one:

A.

oO Health Care Business (as defined in 11 U.S.C. § 101(27A))
U Single Asset Real Estate (as defined in 11 U.S.C. § 101(518B))
DO Railroad (as defined in 11 U.S.C. § 101(44))

[ Stockbroker (as defined in 11 U.S.C. § 101(53A))

oO Commodity Broker (as defined in 11 U.S.C. § 101(6))

(0 Clearing Bank (as defined in 11 U.S.C. § 781(3))

YJ None of the above

B. Check ail that apply:

Tax-exempt entity (as described in 26 U.S.C. § 501)

Investment company, including hedge fund or pooled investment vehicle (as defined in
15 U.S.C. § 80a-3)

[1] _‘!nvestment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http:/Awwy.uscourts .gov/four-digit-national-association-naics-codes

OO

Check one:

oO Chapter 7
oO Chapter 9
Chapter 11. Check all that apply:
oO Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

[7] The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet,
statement of operations, cash-flow statement, and federal income tax return or if
all of these documents do not exist, follow the procedure in
11 U.S.C. § 1116(1)(B).

OJ Apian is being filed with this petition.

[J Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

O The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
Individuals Filing for Bankruptcy Under Chapter 11 (Official Form 201A) with this
form.

[1 _:$ ‘The debtor is a shell company as defined in the Securities Exchange Act of 1934

 

 

Rule 12b-2.
01 Chapter 12
wy No
C1 Yes. District When Case number
MM /DD/YYYY
District When Case number
MM/DD/YYYY
District When Case number
MM/DD/YYYY

 

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 19-70190-hdh11 Doc 12 Filed 07/29/19 Entered 07/29/19 17:04:05 Page 3 of 4

 

 

 

Debtor J&D Construction, LLC Case number (if known) _19-70190-11
10. Are any bankruptcy cases fy No
pending or being filed by a
business partner or an CI Yes. Debtor Relationship
affiliate of the debtor? District When
List all cases. If more than 1, . MM/DD1/YYYY
attach a separate list. Case number, if known
Debtor Relationship

 

District When

 

MM/DD/YYYY
Case number, if known

11. Why is the case filed in Check ail that apply:

this district? , oo
Debtor has had its domicile, principal place of business, or principal assets in this district for 180

days immediately preceding the date of this petition or for a longer part of such 180 days than in
any other district.

(] Abankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this

district.
12. Does the debtor own or No
have possession of any [] Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
real property or personal needed.

property that needs . . :
immediate attention? Why does the property need immediate attention? (Check all that apply.)

O It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
safety.
What is the hazard?

 

1] $sIt needs to be physically secured or protected from the weather.

tC it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-
related assets or other options).

[] Other

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Is the property insured?
Oo No

[] Yes. Insurance agency

 

Contact name

 

 

Phone
P| Statistical and adminstrative information
13. Debtor's estimation of Check one:
available funds Funds will be available for distribution to unsecured creditors.
oO After any administrative expenses are paid, no funds will be available for distribution to unsecured
creditors.

Official Form 201 Voluntary Petition for Non-Individuats Filing for Bankruptcy page 3
Case 19-70190-hdh11 Doc 12 Filed 07/29/19 Entered 07/29/19 17:04:05 Page 4 of 4

 

Debtor J&D Construction, LLC Case number (if known) _19-70190-11
14. Estimated number of yi 1-49 (0 =1.000-5,000 (0 25.001-50,000
creditors ( =50-89 (= 8,001-10,000 [0 _=50,001-100,000

[] 100-199 (= 10,001-25,000 C1 More than 100,000
OJ 200-999

15. Estimated assets (J $0-$50,000 $1,000,001-$10 million [1 $500,000,001-$1 billion
(1) +$50,001-$100,000 (C$ $10,000,001-$50 million [J $1,000,000,001-$10 billion
(0 = $100,001-$500,000 [J $50,000,001-$100 million [J $10,000,000,001-$50 billion
(J $500,001-$1 million [1] $100,000,001-$500 million [] More than $50 billion

16. Estimated liabilities ( $0-$50,000 C$ $1,000,001-$10 million [J + $500,000,001-$1 billion
(] $50,001-$100,000 [C$ $10,000,001-$50 million (J = $1,000,000,001-$10 billion
[] $100,001-$500,000 [+ $50,000,001-$100 million (J $10,000,000,001-$50 billion
$500,001-$1 million [+ $100,000,001-$500 million [-] More than $50 billion

GE Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of @ The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
authorized representative this petition.

of debtor
m@ | have been authorized to file this petition on behalf of the debtor.

m@ | have examined the information in this petition and have a reasonable belief that the information is

true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 07/29/2019
MM/DD/YYYY

X /si Jared Don Fowler Jared Don Fowler
Signature of authorized representative of debtor Printed name

 

 

Title Owner
18. Signature of attorney X /s/ John A. Leonard Date 07/29/2019
Signature of attorney for debtor MM/DD/YYYY

John A, Leonard
Printed name

Leonard, Key & Key

 

 

 

 

 

 

Firm name

900 8th Street

Number Street

Suite 320

Wichita Falls TX 76307
City State ZIP Code
(940) 322-5217 lenbiz@rlklaw.net
Contact phone Email address
12209600 TX

Bar number State

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
